884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.J.H. GIBSON, Plaintiff-Appellant,v.Thomas E. MOORE, Wanna Mae Moore, individually, jointly,and/or severally, d/b/a Moore Apartments (andleased through The Chatham CountyHousing Authority),Defendants-Appellees.
No. 89-1426.
United States Court of Appeals, Fourth Circuit.
Submitted July 3, 1989.Decided July 24, 1989.Rehearing Denied Aug. 28, 1989.

J.H. Gibson, appellant pro se.
William Lindsay Osteen, Jr., Osteen, Adams & Tilley, for appellees.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
J.H. Gibson appeals from the district court's order dismissing her complaint for lack of jurisdiction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gibson v. Moore, C/A No. 88-905-D (M.D.N.C. Feb. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.